 HAYDEN ELECTRIC INC.601Hayden Electric, Inc. and International Brotherhoodof Electrical Workers, Local 728. Case 12-CA-8937June 16, 1981DECISION AND ORDEROn February 13, 1981, Administrative LawJudge Benjamin Schlesinger issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theCharging Party filed a brief in opposition to Re-spondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Hayden Elec-tric, Inc., Pompano Beach, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc.., 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jenkins would award interest on thebackpay due based on the formula set forth therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Brotherhood of ElectricalWorkers, Local 728, as the exclusive repre-sentative of our employees in the following ap-propriate unit:All journeymen and apprentice electriciansemployed by us at our Pompano Beach,Florida facility, but excluding guards andsupervisors as defined in the Act.256 NLRB No. 104WE WILL NOT refuse to acknowledge thatwe are bound by the terms of a collective-bar-gaining agreement executed by the Union andFlorida East Coast Chapter, N.E.C.A., Inc.,effective on October 1, 1979, which agreementexpires by its terms on September 30, 1981,and any subsequent agreement between thesame parties until the expiration date of suchsubsequent agreement, unless during the termof the then subsisting agreement we shall havegiven timely written notice to terminate ourauthority to NECA to act on our behalf incollective-bargaining negotiations.WE WILL NOT discourage membership in oractivities on behalf of the Union, or any otherlabor organization, by terminating the employ-ee status of continuing strikers or refusing toreinstate them, upon their unconditional offerto return to work, to existing vacancies, withfull rights and benefits under the then subsist-ing collective-bargaining agreement, or by dis-criminating against them in any other mannerwith respect to their hire, tenure, or any termsor conditions of employment.WE WILL NOT unilaterally change the wagerates and other terms and conditions of em-ployment of our employees in the unit hereinfound appropriate, without bargaining with theUnion.WE WILL NOT deal directly with our em-ployees, rather than the Union, as to our em-ployees' wages, hours, and other terms andconditions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives oftheir own choosing, and to engage in otherconcerted activities for the purpose of collec-tive bargaining or other mutual aid or protec-tion or to refrain from any or all such activi-ties as guaranteed by Section 7.WE WILL, forthwith, implement the above-described agreement and give retroactiveeffect thereto from October 1, 1979.WE WILL bargain with the Union as the ex-clusive bargaining representative of our em-ployees in the above appropriate unit and,upon request of the Union, rescind the unilat-eral changes of incentive increases and ourmedical plan.WE WILL make whole our employees forany loss of pay or other employment benefitswhich they may have suffered by reason ofHAYDEN ELECTRIC INC. 601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDour refusal to implement the aforesaid agree-ment from October 1, 1979, with interest.WE WILL offer all our economic and unfairlabor practice strikers immediate and full rein-statement to their former positions or, if thosepositions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority and other rights and privileges, dis-missing, if necessary, replacement employeeshired by us on or after November 5, 1979, andmake them whole for any loss of earnings theymay have suffered by reason of our discrimina-tion against them, with interest. If at the com-pliance stage of the Board proceeding, it is de-termined that we had insufficient job openingsavailable to be filled by all the strikers, thenwe shall place the names of those strikers whomay not be employed immediately on a prefer-ential hiring list.HAYDEN ELECTRIC, INC.DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:This proceeding was heard by me on December 2 and 3,1980, in Coral Gables, Florida, on a complaint' that Re-spondent Hayden Electric, Inc., violated Section 8(a)(5)and (1) of the National Labor Relations Act, as amend-ed, 29 U.S.C. §151, et seq. (the Act), by discontinuingrecognition of Charging Party International Brotherhoodof Electrical Workers, Local 728 (Union), by refusing tocomply in any respect with a duly executed collective-bargaining agreement, and by constructively dischargingvarious of its prior employees when they applied for re-instatement after a strike. Respondent denied that it vio-lated the Act in any respect.Upon consideration of the entire record in this pro-ceeding, including my observation of the demeanor ofthe witnesses, and the briefs submitted by the GeneralCounsel, the Union, and Respondent, I hereby make thefollowing:FINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONRespondent is a Florida corporation with its principaloffice and place of business located in Pompano Beach,Florida, where it is engaged in the construction industryas an electrical contractor. More particularly, a principalpart of its business is making service calls to its custom-ers to repair electrical wiring or install new electricalequipment. During the 12 months preceding the issuanceof the complaint, a representative period, Respondenti The relevant docket entries are as follows: The unfair labor practicecharge was filed on December 28, 1979, and a complaint issued on June6, 1980. An earlier unfair labor practice charge was filed on November13, 1979, but was dismissed because the Union was slow in gathering ma-terial in support of the charge.purchased and received at its place of business, products,goods, and materials valued in excess of 50,000 whichwere shipped directly to it from points located outsidethe State of Florida. I conclude, as Respondent admits,that it is now and has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.I also find and conclude, as Respondent admits, thatthe Union has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct. Until at least October 10, 1979, the Union represent-ed and was recognized by Respondent as the representa-tive of the following unit, which Respondent admittedwas a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act:All journeymen and apprentice electricians em-ployed by Respondent at its Pompano Beach, Flor-ida facility, but excluding guards and supervisors asdefined in the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary FactsPrior to 1977, Respondent's sole owner was BruceHayden, from whom Respondent took its name. At leastfrom 1969, Respondent had been a member of FloridaEast Coast Chapter, N.E.C.A., Inc. (NECA), or author-ized NECA to act as its agent in collective bargainingwith the Union. NECA, an organization of employers inthe electrical contracting industry, exists for the purpose,inter alia, of representing its employer-members in nego-tiating and administering collective-bargaining agree-ments with the Union.In or about 1975, there apparently was some disputebetween Hayden and NECA's leadership, which prompt-ed Respondent to resign from membership in NECA.Whether it was about that same time, but in or about1974, 1975, and 1976, Hayden developed a policy ofsending a letter to the Union, with a copy to NECA,prior to the expiration of the then-current NECA-Unioncollective-bargaining agreement, stating that it intendedto exercise its option to cancel its contract.William H. Briley, formerly Respondent's estimatorand vice president since 1969, bought out Hayden inMay 1977 and became Respondent's president. Omittingto forward the customary letter that year, Briley sentidentical letters to the Union in 1978 and 1979, withcopies to NECA, which constituted his revisions of Hay-den's letter and gave rise to the complaint herein. Theyread:Complying with the requirements of the IBEW LU728 [sic], this letter is to advise, 150 days in ad-vance, of our intention to exercise our option tocancel our contract with the local union 728.We find our project bidding hindered and areunable to compete with non-union shops payinglower labor costs and less benefits.-------- -- HAYDEN ELECTIC INC.603Due to our long standing relationship with thelocal, we hope economic conditions improve so thisoption does not have to be finalized.B. The Principal IssuesRespondent argues that the intent of the letter was towithdraw from NECA authority to bargain collectivelyfor it in its negotiations with the Union. The GeneralCounsel and the Union argue that Respondent had nosuch intention and, even if it did, the letter failed toeffect what Respondent now states it intended to do.There are two writings which are material to the reso-lution of this issue. Here, as in other cases,2an employerbecomes bound by the terms of a collective-bargainingagreement by becoming a member of NECA and/or bysigning a form of "Letter of Assent."3Here, after andbecause Briley had become Respondent's sole owner, hesigned on February 28, 1978, the following document:In signing this Letter of Assent, the undersignedfirm does hereby authorize FLORIDA GOLDCOAST CHAPTER, N.E.C.A., INC. as its collec-tive bargaining representative for all matters con-tained in or pertaining to the current approvedINSIDE WIREMAN labor agreement between theFLORIDA GOLD COAST CHAPTER OFN.E.C.A., INC. and LOCAL UNION 728,I.B.E.W. This authorization, in compliance with thecurrent approved labor agreement, shall become ef-fective on the Ist day of October, 1977. It shallremain in effect until terminated by the undersignedemployer, giving written notice to the FLORIDAGOLD COAST CHAPTER, N.E.C.A., INC. andto the LOCAL UNION at least one hundred fifty(150) days prior to the then current anniversarydate of the aforementioned approved labor agree-ment.The collective-bargaining agreement contains the follow-ing language:Either party desiring to change or terminate thisAgreement must notify the other in writing at least150 days prior to the anniversary date.C. Additional FactsFrom April 27, 1979,4the date that the above-quotedletter was sent by Briley to September 30, the anniversa-ry date of the agreement, Briley and Union BusinessManager James Weldon conferred on a number of occa-2 See, for example, Central NVe Mexico Chapter. National ElectrircalContractors Association. Inc., et al. 152 NLRB 1604 (1965) .Velson Elec-tric. Gary C Nelson. Inc., and Gary C elson Electric, 241 NLRB 5451979).3 Normally, two such forms are signed, one pertaining to "insidework," the other to "residential work." Both such forms s"ere signed byRespondent, each pertaining to a different collective-bargaining agree-ment. The forms, other than that, are identical; and, for the sake of bre-vity, I have quoted from only the "inside work" assent form and collec-tive-bargaining agreement and refer herein to both agreements as "agree-ment."' All dates set forth hereinafter refer to the year 1979. unless otherwisestated.sions.5Apparently, by September 30, the Union andNECA negotiated a "cooling off' period of 10 days. ByOctober 10, no agreement had been reached, and theUnion called a general strike against all of its employers,including Respondent, which had substantially compliedwith the collective-bargaining agreement to that date. OnSaturday, November 3, the Union's membership ratifiedthe terms of a new agreement. The Union sent a tele-gram to Respondent the same day offering the immediatereturn to work of its members and requesting further dis-cussions of the dispute concerning the "state of contrac-tual relations." Respondent's employees were directed toreport to work on Monday, November 5.How many of Respondent's employees actually report-ed to work is unclear. Certainly, employee Forest B.Love did, as well as about five or six others. Earlier inthe morning, before Love reported, Briley had postednotices to employees stating that, as of October 1, Re-spondent no longer had an agreement with the Unionand that all persons interested in employment had tocontact management to discuss wages, hours, and bene-fits. When Love reported, Briley advised him that hehad gone nonunion, that his attorney had advised himthat he must offer reinstatement to his striking employ-ees, and that Briley trusted that Love realized that hewas going to be paid "substantially less" than or (accord-ing to Briley) the same as what he was paid before,clearly less than what the new agreement called for. Infact, Briley paid only a few of his replacement employ-ees as high as the hourly rate of $11.46, the rate estab-lished in the then-expired agreement.Briley had no intention of complying with the terms ofthe newly negotiated NECA agreement, nor did heintend to reinstate his striking employees to their formerpositions at the applicable rate of pay. Although I dis-credit his testimony that he told Weldon on November 5that under no circumstances would he reinstate hisformer employees, he never answered Weldon's Novem-ber 3 telegram offering to return all strikers to employ-ment and demonstrated, by his refusal to reinstate Loveon November 5 and his termination of two or threeother employees, that Respondent offered no employ-ment opportunities. It is equally apparent that, from atleast November 5, Briley dealt individually with his em-ployees as to their terms and conditions of employment,reduced the wages of many of his employees to levelsbelow those which were required by the expired agree-ment, and unilaterally established different benefits, suchas a major medical plan and incentive wage increases.D. Discussion, Further Facts, and ConclusionsBoard law requires that an attempted withdrawal ofauthority from a multiemployer unit must be clear, un-conditional, and unequivocal. Retail Associates, Inc., 120NLRB 388 (1958); The Carvel Company and C and DPlumbing and Heating Company, 226 NLRB 111 (1976),enfd. 560 F.2d 1030 (Ist Cir. 1977); Hotel and RestaurantEmployees and Bartenders Union, Local 2, etc. (Zim 's Res-The substance of their conv ersations, as to which there is a distinctcotiflict, will be discussed Infra.HAYDEN ELECTRIC NC. 603 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaurants, Inc.), 240 NLRB 757 (1979). It may be statedwith precision that Respondent's letter does not meetthat test. Rather, the letter is at best ambiguous, relatessolely to the termination of the contract, and providesnothing enlightening by its terms to indicate Respond-ent's desire to withdraw NECA's bargaining authority.Thomas Hoover and Dennis Loy d/b/a The Players Res-taurant, 246 NLRB 863 (1979).Nor, by Briley's own admission, was the letter intend-ed to withdraw such authority (or to terminate the con-tract) at the time the letter was sent. Instead Briley usedit as "insurance" to protect himself in the event thatNECA's bargaining resulted in a union strike or in anagreement which Briley believed would not be conduc-ive to Respondent's needs. Thus, the "option" aboutwhich Briley wrote had not been exercised a weekbefore the end of the Union's strike, when Briley toldMarshall E. Williams, NECA's secretary manager, thathe still had a difficult and unpopular decision to arriveat. It was only later that Briley told Williams that he hadmade a decision to have an "open shop."6It is well es-tablished that Respondent may not await the outcome ofthe multiemployer negotiations to decide whether to optout of the agreement. Falkowski Grocery, 236 NLRB 473,475 (1978).Leaving aside for the moment Briley's conversationswith Weldon, Briley's conduct in September and earlyOctober, he went to three or four NECA meetings con-cerning the progress of negotiations, and the only reasonhe did not speak at those meetings is that the participantsspoke about all the matters which Briley wished to raise.Briley complied with NECA's agreement for a "coolingoff' period and kept abiding by the expired contract'sterms. Even when Briley terminated Love and two orthree other employees, he filled out the union termina-tion slips in conformity with the expired contract. Fur-ther it is also telling that Briley's past actions were in-consistent with the notion that he was withdrawing bar-gaining authority from NECA. In 1978, he wrote theidentical letter to NECA; yet when the 1978-79 agree-ment was consummated, Respondent complied with allof its terms and provisions. If it were true that Respond-ent intended to withdraw authority from NECA in 1978,and did so according to the contentions which it nowposits, then there would have been no need in 1979 for itto once again withdraw the authority which it had with-drawn a year before. That Briley felt a need to write his1979 letter demonstrates that his intent was somethingdifferent from what he expressed at the instant hearing.Respondent claims, however, that the Union, by itscourse of conduct, consented to or acquiesced in Re-6 Weldon testified that, at a meeting with Briley on September 17,Briley stated that he was interviewing applicants for employment becausehe could not take a strike. He further stated that it was a big decision togo nonunion and that he was not sure what he would do. Although Igenerally have not credited Briley, a number of his statements to whichhe testified show this same frame of mind. Thus, he claimed that, at thebeginning of the strike, he pleaded with Weldon to send him some em-ployees, threatening that, if Weldon failed to comply, he would go "openshop." In May, he claimed that he told Weldon that, if there were astrike, he had the option to go "open shop." Respondent's brief supportsthis interpetation, noting: "During the strike, Briley definitely made thedecision to run Hayden as a non-NECA shop, thereby exercising theoption he retained in his April 1979 termination letter.spondent's attempted withdrawal of bargaining authority.It is clear that Weldon was playing "cat and mouse"with Briley, suspecting that he was attempting to escapefrom his contractual obligations but feeling that his letterwas not sufficient to withdraw bargaining authority fromNECA. Thus, Weldon, after receiving Briley's letter,purposefully waited to contact Briley until early May,well within the 150-day period, so that Briley wouldhave no possibility of exercising a proper and timelywithdrawal. As Weldon put it, he was not going to sendBriley to school on how to write letters. Indeed, in lightof Respondent's habit since 1974 of sending similar let-ters each year, but still complying with each agreementthat had been negotiated, Weldon could reasonably haveassumed that Respondent's letters were not intended towithdraw bargaining authority.In any event, a union's consent or acquiescence maynot be proved merely by the games Weldon played.Rather, the Board has instructed in Preston H. HaskellCompany, 238 NLRB 943, 948 (1978), enforcementdenied 616 F.2d 136 (5th Cir. 1980), quoted with approv-al in Reliable Roofing Company, Inc., 246 NLRB 716(1979), that:If union consent to withdrawal is to be implied,"the union's conduct must involve a course of af-firmative action which is clearly antithetical to theunion's claim that the employer has not withdrawnfrom multiemployer bargaining. Neither the Union'sfailure to immediately object to Respondent's with-drawal nor its failure immediately to demand Re-spondent's signature on the contract is consideredan implied consent to the putative withdrawal."The record demonstrates that Weldon had no intentionof releasing Respondent, the Union's most significantservice contractor, from the NECA-negotiated agree-ment. First, Weldon knew the general Board rule thatRespondent had to clearly and unequivocally withdrawbargaining authority from NECA and considered thatRespondent's letter, whatever may have been Briley'sintent, failed to do so. Thus, he exercised caution by notcontacting Briley until early May to inform him that, ifhe intended to withdraw NECA's bargaining authority,his letter did not accomplish that object. Further,Weldon credibly testified that he was wholly unwillingto negotiate separately with any of his employers, con-sidering himself bound by the "most-favored nation"provision of the NECA agreement. Thus, he suggestedthat Briley pursue his desires by going to NECA meet-ings, which Briley did. As a result, I reject the testimonyby Briley that Weldon acquiesced in Respondent's with-drawal of bargaining authority from NECA. Specifically,I discredit Briley's assertions that he stated to Weldon inMay or June that his letter gave him the right to bargain"one-to-one," and that Weldon did not respond, thus im-plying Weldon's agreement and Briley's insistence thatthere had been negotiations between him and Weldon atthat meeting or in August when the Union's negotiationswith NECA commenced or in September or October.Rather, I credit Weldon's testimony that the issue of in-dividual bargaining was never raised, that the intent of HAYDEN ELECTRIC INC.605the letter and the withdrawal of bargaining authoritywas never discussed, and that he consistently told Brileythat Respondent was bound by the NECA agreementand that the Union would vigorously pursue that posi-tion.7It is true that, in two letters written to Briley in early1980, Weldon referred to "our last negotiations meet-ings," to his request of Briley for "some type of a coun-terproposal concerning our negotiations," and (in a letterdated March 6, 1980) to his desire "to schedule anothernegotiating meeting with you." The effect of those let-ters is tempered, however, by a number of facts, theprincipal of which is that, on November 7, the Unionsigned an unfair labor practice charge against Respond-ent alleging, inter alia, that Respondent violated Section8(a)(5) of the Act by refusing to execute the agreementnegotiated by NECA and unilaterally changing its termsand provisions. On the same day, Weldon met withBriley and told him that the April letter was defective,that he was bound by the agreement, and that the Unionwas going to make Respondent live up to it. Apparently,Briley was furious that Weldon was forcing him to signthe agreement which Briley was not going to sign. Thus,it is clear that the Union was being consistent in its posi-tion that Respondent never validly withdrew bargainingauthority from NECA.Although I am not satisfied with Weldon's explanationof what he meant in his letters by "negotiations," it ap-pears that the word was not wholly misused in the cir-cumstances. Throughout the various meetings betweenWeldon and Briley, the latter mentioned special arrange-ments-a reduction in hourly wage rates and overtime-because of the extra costs in operating his service trucksand servicing clients which often required overtimework. Weldon, however, never wavered from the termsthat were being talked about with NECA and the termsthat were finally agreed upon. Thus, there were attemptsby Briley to obtain a cheaper contract and, in that sense,Weldon's characterization of the meetings was not inap-propriately described as "negotiations."I am also cognizant of Weldon's testimony that, whenBriley continued to refuse to acknowledge that he wasbound by the NECA agreement, Weldon solicited coun-terproposals to get them "off dead center" at meetingson November 7 and in December. Contrary to most ofthe authority cited by Respondent, however, Weldonalso made clear (as Briley conceded, at least from No-vember 5) that the Union considered Respondent boundby the NECA agreement. In these circumstances, theUnion did not engage in individual bargaining, for at notime did Weldon indicate a willingness to agree to termsdifferent from those negotiated with NECA. The CarvelCompany, supra, 222 NLRB at 112, fn. 8 (1976). At best,Weldon might have listened to a counterproposal in7 In discrediting Briley, I have relied not only on demeanor but alsoon probabilities. I also found Briley evasive, particularly during theUnion's cross-examination of him, and rely on Briley's admission that hismemory of facts sworn to in his investigatory affidavit was "not toogood" in light of lapse of time between the making of that affidavit andthe hearing herein. On the other hand, Weldol appeared to he self-as-sured and in full control of the facts. which he testified to with clarityand sincerity I credit his narration of the dates and conltents of his meet-ings with Brileyorder to avoid the litigation of the instant unfair laborpractice complaint; and he might have agreed to some-thing less than the NECA agreement.8His willingness tolisten to Briley and to settle a dispute is a far cry fromthe principle which Respondent espouses, that is, that theUnion acquiesced in Respondent's untimely withdrawalfrom the Association. At no time did that happen.As a consequence, I conclude that Respondent violat-ed Section 8(a)(5) and (1) of the Act by failing to complyretroactively and continuing to fail to comply with theUnion's agreement with NECA and refusing to recog-nize the Union as the collective-bargaining representativeof its employees in the appropriate unit, set forth above.9I also specifically conclude that Respondent unilaterallydiscontinued its contributions to the Union's fringe bene-fit funds, in violation of the same section. Similarly, byposting its notice on November 5 and directly dealingwith employee Love, it also violated Section 8(a)(5) and(1) by bypassing the Union as the exclusive bargainingrepresentative.Further, it is clear that the Union, on behalf of Re-spondent's employees, made an unconditional offer forthe employees to return to work on November 5. Re-spondent failed to properly reinstate them, despite thefact that it employed approximately 18 replacement em-ployees on that date and, since then, has hired approxi-mately 10 new employees, not former employees. Thefailure to reinstate the economic strikers violates the fa-miliar rule set forth in The Laidlaw Corporation, 171NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969).When Love refused to accept Briley's offer to reinstatehim at a wage rate less than that required by the NECAagreement, Love requested a "termination" slip, as hehad been advised to do by Weldon. Briley gave him one,and Respondent prepared such forms for at least threeother employees. The General Counsel contends that, asa result of Briley's failure to offer reinstatement to Loveand the others at the correct rate of pay, and by makingclear that it had no intention to offer reinstatement toany of its employees at the correct rates, Respondentconstructively discharged the employees in violation ofSection 8(a)(3) and (1) of the Act. That is accurate, and Iso conclude. McCormick Electrical Construction Co., Inc.,240 NLRB 418 (1979).In addition, the General Counsel claims that the eco-nomic strike had, by November 5, been converted intoan unfair labor practice strike, by reason of Respondent'sconduct of unilaterally reducing wages and benefits,dealing directly with employees, and failing to imple-" Brily admitted that at ino time after Noseember did Weldon pro-pose anything hut Respondent's adoption of andl cmpliance ith theNECA agreementh Respondent contends that there was no duty to bargain with thetinion because it representls supervisors Although riley testified thatoine of Respontdent's supervilsrs was considered h) him and Weldon tobe powered by the NECA aigreemnen and part of the unit, the appropri-ate unit expressly excludes supervisors At n time. other than i Re-sponlldelit's brief, as this issle raised. and, becaise it ;Ails tilt made a pe-cific defenise ill Respondenit', anlswer it sas iit lilig;lted In the circlrm-tances, I ind it 'sithout meritHAYDEN ELECTRIC INC. 605 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDment the terms and conditions of the NECA agreement.I so conclude. °II1. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices proscribed in Section 8(a)(5), (3), and (1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act, including recognizing the Unionas the exclusive collective-bargaining representative of itsemployees in the appropriate unit described above andcomplying with the terms and provisions of the NECAagreement.Having found that Respondent has unlawfully failedand refused to comply with the terms and provisions ofthe new collective-bargaining agreement negotiated byits duly designated multiemployer bargaining representa-tive, I shall recommend that Respondent comply there-with, retroactive to October 1, 1979, and continuingfrom that date. Interest shall be paid on wages'I owed inaccordance with Florida Steel Corporation, 231 NLRB651 (1977).12Having found that Respondent unlawfully refused toreinstate its employees and terminated at least three ofthem on November 5, 1979, and made clear, by its failureto respond to the Union's November 3 telegram, by itsposting a notice on November 5, and by the repeatedstatements of Briley of his intention not to rehire any ofits former employees at the rates required under thenewly negotiated agreement, I shall recommend that Re-spondent reinstate all of its former employees to theirformer positions or, if such positions no longer exist, tosubstantially equivalent positions (dismissing personshired on or after November 5, 1979, if that becomes nec-essary), without prejudice to their seniority and otherrights and privileges, and to make them whole for anyloss of wages and other benefits of employment theyo The Union contends that Respondent committed an additionalunfair labor practice by paying its replacements employees less than theamount of NECA's last offer to the Union and less than the amount pro-vided in the expired agreement, arguing that Leveld Wholesale. Inc., 218NLRB 1344 (1975), was incorrectly decided and that Respondent shouldhave paid to its employees at least the anlount of the last offer, prior toimpasse. The General Counsel specifically does not press this claim,which in any event does not affect the monetary remedy which I haverecommended. In light of that fact, it appears that the Union's conten-tions should more properly be addressed to the Board, should exceptionsbe filed to this Decision.I I Because the provisions of employee benefit fund agreements ;irevariable and complex, the Board does not provide at this adjudicatorystage, leaving the matter instead for the compliance stage, for the imposl-tion of interest at a fixed rate on unlawfully withheld fund payments.Merrywearher Optical Company, 240 NLRB 1213 (1979).12 See, generally, Isis Plumbing & Ieating Co., 138 NLRB 716 (1962)may have suffered by reason of the discrimination prac-ticed against them, by paying them a sum of moneyequal to that which they normally would have earnedabsent the discrimination, less earnings during suchperiod, to be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), with in-terest as computed above. It is unclear from the recordwhether the approximately 18 employees hired by Re-spondent during the strike were permanent replacements.If all or some of them were, there will not be enoughopen positions to enable all of the discriminatees toobtain immediate reemployment. Therefore, I will rec-ommend that a preferential hiring list be established, butshall leave the details of that list for the compliance stageof this proceeding. Similarly, the question of who is enti-tled to backpay, and in what amounts, shall be left openfor the compliance stage.' 1Finally, because of the egregious nature of the viola-tions found herein, I shall recommend a broad cease-and-desist order. Hickmott Foods, Inc., 242 NLRB 1357(1979).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER' 4The Respondent, Hayden Electric, Inc., PompanoBeach, Florida, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively with InternationalBrotherhood of Electrical Workers, Local 728, as the ex-clusive representative of its employees in the followingappropriate unit:All journeymen and apprentice electricians em-ployed by Respondent at its Pompano Beach, Flor-ida facility, but excluding guards and supervisors asdefined in the Act.(b) Refusing to acknowledge that it is bound by theterms of a collective-bargaining agreement executed bythe Union and Florida East Coast Chapter, N.E.C.A.,Inc., effective on October 1, 1979, which agreement ex-pires by its terms on September 30, 1981, and any subse-quent agreement between the same parties until the expi-ration date of such subsequent agreement, unless duringthe term of the then subsisting agreement it shall havegiven timely written notice to terminate its authority toNECA to act on its behalf in collective-bargaining nego-tiations.(c) Discouraging membership in or activities on behalfof the Union, or any other labor organization, by termi-' The remedy for the Laidlaw violation is the same as that which isencompassed under Abilities and Goodwill. Inc., 241 NLRB 27 (1979), en-forcement denied 612 F.2d 6 (Ist Cir. 1979)."' In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be derted waived for all purposes. HAYDEN ELECTRIC INC.607nating the employee status of continuing strikers or re-fusing to reinstate them, upon their unconditional offerto return to work, to existing vacancies, with full rightsand benefits under the then subsisting collective-bargain-ing agreement, or by discriminating against them in anyother manner with respect to their hire, tenure, or anyterms or conditions of employment.(d) Unilaterally changing the wage rates and otherterms and conditions of employment of the employees inthe unit herein found appropriate, without bargainingwith the Union.(e) Dealing directly with employees, rather than theUnion, as to the employees' wages, hours, and otherterms and conditions of employment.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Forthwith implement the above-described agree-ment and give retroactive effect thereto from October 1,1979.(b) Bargain with the Union as the exclusive bargainingrepresentative of its employees in the above appropriateunit and, upon request of the Union, rescind the unilater-al changes of incentive increases and Respondent's medi-cal plan.(c) Make whole its employees for any loss of pay orother employment benefits which they may have suf-fered by reason of its refusal to implement the aforesaidagreement from October 1, 1979, with interest, in themanner set forth in the section of this Decision entitled"The Remedy."(d) Offer all economic and unfair labor practice strik-ers immediate and full reinstatement to their former posi-tions or, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges, dismissing, if necessary,replacement employees hired on or after November 5,1979, and make them whole for any loss of earnings theymay have suffered by reason of the discriminationagainst them, in the manner and with interest thereon tobe computed as described in the section of this Decisionentitled "The Remedy." If at the compliance stage ofthis proceeding, it is determined that Respondent had in-sufficient job openings available to be filled by all thestrikers, then Respondent shall place the names of thosestrikers who may not be employed immediately on apreferential hiring list.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary or useful in analyzing the amount ofbackpay due under the terms of this Order.(f) Post at its Pompano Beach, Florida, facility copiesof the attached notice marked "Appendix."'s Copies ofsaid notice, on forms provided by the Regional Directorfor Region 12, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(g) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.15 In the cvent that this Order is enforced b a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment (of the United States Court of Appeals Enforcing anOrder of tlhe National Labor Relations Board "HAYDEN ELECTRIC INC. 607